442 S.E.2d 339 (1994)
114 N.C. App. 662
STATE of North Carolina, ex rel. EMPLOYMENT SECURITY COMMISSION
v.
IATSE LOCAL 574.
No. 9321SC1018.
Court of Appeals of North Carolina.
May 3, 1994.
*340 Staff Atty. C. Coleman Billingsley, Jr., Raleigh, for appellant Employment Sec. Com'n.
Elliot, Pishko, Gelbin & Morgan, P.A. by Robert M. Elliot, Winston-Salem, for appellee Intern. Alliance of Theatrical Stage Employees, Local Union 574.
WELLS, Judge.
Although not raised by either of the parties, we must first determine whether this case is presently appealable. In re Watson, 70 N.C.App. 120, 318 S.E.2d 544 (1984), disc. rev. denied, 313 N.C. 330, 327 S.E.2d 900 (1985). We conclude that the order appealed from is interlocutory and not immediately appealable.
The judgment of the trial court remanded the case for further hearing before the Commission. N.C.Gen.Stat. § 96-4(n) provides that in employment security cases "[e]ither party may appeal to the appellate division from the judgment of the superior court under the same rules and regulations as are prescribed by law for appeals." N.C.Gen.Stats. §§ 1-277 and 7A-27, considered together, provide that no appeal lies to an appellate court from an interlocutory judgment unless that ruling deprives the appellant of a substantial right which it would lose if the ruling were not reviewed before final judgment. Blackwelder v. Dept. of Human Resources, 60 N.C.App. 331, 299 S.E.2d 777 (1983). A ruling is interlocutory if it does not determine the issues but directs some further proceeding preliminary to a final decree. Id.
In the present case, the Commission has attempted to appeal from a judgment of the trial court which is not final on its face since the trial court ordered the Commission to determine the refund to which IATSE is entitled. Therefore, the judgment of the trial court is interlocutory. See Hardin v. Venture Construction Co., 107 N.C.App. 758, 421 S.E.2d 601 (1992). The issues which the Commission seeks to raise in this appeal may be raised after a final judgment is entered in this case, and the Commission will not be deprived of a substantial right absent immediate appeal.
For these reasons, the appeal of the Employment Security Commission must be dismissed.
Appeal dismissed.
COZORT and McCRODDEN, JJ., concur.